OPINION — AG — ** FORCED ACCOUNT — CONSTRUCTION ** THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY 'HAS' FULL AUTHORITY TO " ERRECT, REMODEL, IMPROVE OR REPAIR A COURTHOUSE AND/OR JAIL " BY FORCED ACCOUNT AS CONTRAD DISTINGUISHED FROM LETTING A CONTRACT AND THAT THE ACCOUNT OF COUNTY FUNDS INVOLVED IS IMMATERIAL. (BIDDING, BIDS, COUNTY) CITE: 19 Ohio St. 341 [19-341], 19 Ohio St. 339 [19-339], 19 Ohio St. 733 [19-733], 19 Ohio St. 734 [19-734] (AUTHORITY ORDER, AUTHORIZATION ORDER) (J. H. JOHNSON)